IN THE SUPREME COURT OF THE STATE OF NEVADA


                 FARMERS AGAINST CURTAILMENT I                        No. 69869
                 ORDER, LLC,
                                     Appellant,
                                vs.
                 JASON KING, P.E., NEVADA STATE                          FILED
                 ENGINEER; AND THE STATE OF
                                                                          APR 2 6 2016
                 NEVADA DEPARTMENT OF
                 CONSERVATION AND NATURAL
                 RESOURCES, DIVISION OF WATER
                 RESOURCES,
                                     Respondents.

                                      ORDER DISMISSING APPEAL

                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.




                                                   CLERK OF THE SUPREME COURT


                                                         actii
                                                   TRACE K. LINDEMAN

                                                   BY:




                 cc:   Hon. Leon Aberasturi, District Judge
                       Taggart & Taggart, Ltd.
                       Attorney General/Carson City
                       Third District Court Clerk


 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER



                                                                          (Jo - [363g-